Exhibit 10.3
 
QUICKSILVER RESOURCES CANADA INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Participant: __________________________
Number of Restricted Stock Units: _________
Date of Grant: ________________________
 
1.    Under the terms and conditions of the Quicksilver Resources Inc. Second
Amended and Restated 2006 Equity Plan (the “Plan”), a copy of which is attached
hereto and incorporated herein by reference, Quicksilver Resources Canada Inc.,
an Alberta, Canada corporation (“QRCI”), grants to the individual whose name is
set forth above (the “Participant”) the number of Restricted Stock Units set
forth above (the “Restricted Stock Units”).  Terms not defined in this Agreement
have the meanings set forth in the Plan.
 
2.    The Restricted Stock Units will become vested in accordance with the
schedule of vesting dates set forth below, provided that the Participant has
remained an employee of the Company or a Subsidiary through each such vesting
date (and further provided that in no event will the Participant become entitled
to settlement of a fractional Restricted Stock Unit):
 
No. of Vested Units
 
On and After
     
[1/3
 
First Anniversary of Date of Grant]
[1/3
 
Second Anniversary of Date of Grant]
[1/3
 
Third Anniversary of Date of Grant]

 
Notwithstanding the vesting dates set forth above, in the event of a Change in
Control while the Participant is employed by the Company or a Subsidiary or in
the event that the Participant separates from service with the Company and its
Subsidiaries by reason of retirement at or after the age of 62 and completion of
five years of service, disability (as determined by the Committee in good faith)
or death, the nonvested Restricted Stock Units will immediately become 100%
vested.  If the Participant separates from service with the Company and its
Subsidiaries for any reason other than such retirement, disability or death, any
nonvested Restricted Stock Units will be forfeited immediately.
 
3.    Each vested Restricted Stock Unit will entitle the Participant to receive
a lump sum cash payment from QRCI equal to the Market Value per Share,
determined as of the date the Restricted Stock Unit becomes vested; payment will
be made within the 10-day period following the date the Restricted Stock Units
become vested.
 
If the Company makes a good faith determination that a payment hereunder
(a) constitutes a deferral of compensation for purposes of Section 409A of the
Code, (b) is made to the Participant by reason of his or her “separation from
service” (within the meaning of Section 409A of the Code), and (c) at the time
such payment would otherwise be made the Participant is a “specified employee”
(within the meaning of Section 409A of the Code), the payment will be delayed
until the first day of the seventh month following the date of such separation
from service.  If (x) a Change in Control occurs after the date that the
Participant has attained age 62 and completed five years of service, and (y) the
Change in Control does not constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company (within the meaning of Section 409A of the Code), then the
date of payment will be determined without regard to the occurrence of the
Change in Control.
 
4.    The Participant will have none of the rights of a stockholder of the
Company with respect to any shares of Common Stock underlying the Restricted
Stock Units, including the right to vote such shares or receive any dividends
that may be paid thereon.  Further, nothing herein will confer upon the
Participant any right to remain in the employ of the Company or a Subsidiary.
 
5.    To the extent that the Company or QRCI, as the case may be, is required to
withhold any federal, state, provincial, local or foreign taxes, Canada/Quebec
Pension Plan contributions or Employment Insurance premiums in connection with
the issuance, vesting or settlement of any Restricted Stock Units, and the
amounts available to the Company or QRCI, as the case may be, for such
withholding are insufficient, it will be a condition to the issuance, vesting or
settlement of any Restricted Stock Units that the Participant will be liable to
pay such taxes or make provisions that are satisfactory to the Company or QRCI,
as the case may be, for the payment thereof.  The Company or QRCI, as the case
may be, may withhold the required amount and remit it to the appropriate taxing
authority out of the cash payment otherwise owing to the Participant.
 
6.    The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement.  Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent, except to the extent necessary to comply with the
requirements of Section 409A of the Code.
 
7.    [The Participant hereby certifies that he or she is not a person resident
in the United States of America (a “U.S. Person”) and is not acquiring the
Restricted Stock Units for the account or benefit of any U.S. Person.]*
 
8.    [The Participant acknowledges that the Restricted Stock Units may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order.  Without limiting the generality or effect of the foregoing restrictions,
the Participant hereby agrees that he or she will not sell, pledge, assign or
transfer the Restricted Stock Units or any rights under the Restricted Stock
Units except in accordance with the provisions of Regulation S under the United
States Securities Act of 1933, as amended (the “Securities Act”), pursuant to
registration under the Securities Act, or pursuant to an available exemption
from such registration.  The Participant hereby further agrees not to engage in
hedging transactions with regard to the Restricted Stock Units unless in
compliance with the Securities Act.]*
 
9.    [QRCI and the Company acknowledge that they are required hereby to refuse
to register any transfer of the Restricted Stock Units not made in accordance
with the provisions of Regulation S under the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from such registration.]*
 

QUICKSILVER RESOURCES CANADA INC.     ACCEPTED:               By:
 
   
 
  Print:
 
   
Signature of Participant
  Title:
 
   
 
              [Agreed and Acknowledged with respect to Section 9:        
QUICKSILVER RESOURCES INC.                     By:           Print:          
Title:    ]*      

 
 
[THE RESTRICTED STOCK UNITS HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  WITHOUT LIMITING THE
GENERALITY OR EFFECT OF THE RESTRICTIONS ON SALE, PLEDGE, ASSIGNMENT OR TRANSFER
SET FORTH IN THE PLAN OR THIS AGREEMENT, THE RESTRICTED STOCK UNITS MAY NOT BE
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH
REGISTRATION.  ANY HEDGING TRANSACTIONS INVOLVING THE RESTRICTED STOCK UNITS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.]*



--------------------------------------------------------------------------------

 
* Bracketed language to be included only if grant is intended to be exempt from
registration under Regulation S.
 
 